Citation Nr: 0205876	
Decision Date: 06/05/02    Archive Date: 06/13/02

DOCKET NO.  97-13 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to basic eligibility for Department of Veterans 
Affairs (VA) Dependency and Indemnity Compensation (DIC) 
benefits based on the appellant's alleged status as the 
helpless child of a veteran.


WITNESSES AT HEARINGS ON APPEAL

Appellant, her mother, and her sister


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1950 to May 1953.  
The veteran died in December 1982.  The appellant is his 
daughter.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1996 rating decision by the VA 
Regional Office (RO), which determined that the appellant had 
not established her claim of permanent incapacity for self-
support prior to age 18.

In June 1999, the appellant presented testimony at a 
videoconference hearing before the undersigned Member of the 
Board.  A transcript of this hearing has been prepared and 
associated with the claims folder.  During the hearing, the 
appellant submitted additional documentary evidence and 
waived initial consideration of that evidence by the RO.  
This evidence was also associated with the claims folder.

In a September 1999 decision, the Board determined that the 
appellant had not established her claim of permanent 
incapacity for self-support prior to age 18.  In December 
1999, she filed a motion for reconsideration of the Board's 
September 1999 decision.  In February 2000, the motion for 
reconsideration was denied by the Vice Chairman of the Board.  
She subsequently filed a timely appeal of the February 2000 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  This appeal was construed by the Court to 
also be an appeal of the underlying September 1999 Board 
decision.

While this case was pending at the Court, the appellant filed 
an Informal Brief with the Court, asserting that the Board 
had failed to consider all of the evidence of record in its 
decision.  The VA Office of General Counsel also filed a 
motion in the matter, asking the Court to vacate the Board's 
September 1999 decision, and to remand the case for 
readjudication.  As will be explained in greater detail 
below, the General Counsel's motion stated that a remand of 
this case from the Court to the Board was warranted due to 
the recent enactment of the Veterans Claims Assistance Act of 
2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000).  In May 2001, the Court vacated the Board's September 
1999 decision pursuant to the VCAA, and remanded her claim to 
the Board for compliance with directives that were specified 
by the Court.  The Court also dismissed any remaining appeal 
as to the February 2000 denial of the motion for 
reconsideration as moot.

The case has since been returned to the Board for further 
appellate review consistent with the Court's decision.  


FINDINGS OF FACT

1.  The appellant was born in September 1955.

2.  On her 18th birthday, the appellant was not permanently 
incapable of self-support by reason of mental or physical 
defects.


CONCLUSION OF LAW

The criteria for recognition of the appellant as a "helpless 
child" based on permanent incapacity for self-support before 
attaining the age of 18 for the purpose of receiving DIC 
benefits are not met.  38 U.S.C.A. §§ 101(4)(A), 1310 (West 
1991); 38 C.F.R. § 3.356 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The record reflects that, in August 1953, the veteran was 
awarded service connection for bronchial asthma and tinea 
corporis.  As noted in the Introduction, the veteran died in 
December 1982.  In an October 1984 rating decision, the RO 
noted that a post-mortem autopsy showed that his death had 
been secondary to an acute exacerbation of chronic asthma.  
The RO therefore determined that service connection was 
warranted for the cause of the veteran's death.

In March 1985, the RO received a statement from the appellant 
inquiring as to whether she might be able to receive 
educational assistance from VA based on her father's status 
as a veteran.  She reported that she had obtained an 
Associate's degree and was hoping to earn a Bachelor's 
degree, but that she could not afford to return to school.  
She requested that the RO send her all relevant information 
that she would need to pursue a claim for such benefits.  In 
a response letter dated in March 1985, the RO advised the 
appellant that she was no longer eligible for educational 
assistance because she had already turned twenty-six when her 
claim was received.

In July 1996, the appellant filed a formal claim of 
entitlement to DIC benefits.  In an attached statement, she 
indicated that she was the fourth child of the deceased 
veteran and that she was the only who had inherited a 
pigmentation disorder from her father.  She stated that it 
had spread rapidly and that she felt that she deserved her 
father's benefits.

In support of her claim, the appellant subsequently submitted 
service department clinical records dated from November 1983 
to May 1985, and private medical records dated from July to 
September 1987.  These records show that she received 
treatment for a depigmentation disorder during these periods, 
which was diagnosed as vitiligo.  Private medical records 
dated in August 1996 show that she received treatment for 
back and skin problems.  

The record reveals that the appellant has submitted 
statements from various friends and family members in support 
of her claim.  For example, in a statement received in August 
1996, the appellant's mother reported that the appellant was 
her only child to develop a skin disorder.  In a statement 
dated in September 1996, a friend of the appellant's family 
reported that the veteran did not have a skin disorder until 
after he returned from service and that the appellant was the 
only one of his children to inherit this disease.  

In an October 1996 letter, the RO requested that the 
appellant furnish medical evidence showing that she became 
unable to support herself by reason of physical and mental 
disability prior to age 18.  She subsequently advised the RO 
that she had been unable to obtain any medical records dated 
prior to her 18th birthday because her family doctor had 
retired and sold his practice.  She did submit a September 
1996 letter from a high school counselor, who reportedly 
taught the appellant in the 9th grade in 1970 and 1971.  The 
counselor indicated that the appellant had been suffering 
from vitiligo on her lips and hands at that time.  

Thereafter, in December 1996, the appellant submitted various 
documents in support of her claim, including a copy of her 
birth certificate showing that she was born in September 
1955; a marriage certificate showing that she wedded in March 
1974; and a copy of a diploma showing that she obtained an 
Associate's degree in commerce in July 1984.  She also 
submitted a copy of a photograph from a high school yearbook, 
which shows the smiling face of the appellant with some 
depigmented areas.  A caption next to the photograph shows 
that the she was involved in multiple activities, which 
included the yearbook, a chorus, and the pep club.  She also 
submitted a copy of an employment letter dated in September 
1994, which shows that she achieved above the minimum score 
on clerical testing so that she could be ranked in the job 
register for hirings.

A letter dated in January 1997 from the son of I.D.L., M.D., 
reflects that his father's medical records were destroyed 
following his retirement.  The son recalled that the 
appellant was his father's patient when she was about 8 years 
old. 

In a February 1997 statement, the appellant's husband 
reported that the appellant has had a progressive worsening 
of vitiligo over the past 25 years, causing embarrassment, 
and making it difficult to raise their children and pursue 
her educational goals.

In February 1997, the appellant presented testimony at a 
personal hearing at the RO.  She testified that she had 
married in 1974 and had received an Associate's degree when 
she was 19.  She stated that she went to work at Wertsmith 
Air Force Base in Michigan after obtaining her degree.  The 
appellant explained that her husband traveled a great deal in 
the following years because he was in the military and that 
she accompanied him.  She noted that she worked part time 
jobs for most of her life, but occasionally did maintain 
full-time employment.  For example, she noted that she worked 
full-time job in a civilian personnel office in 1978.  She 
indicated that she worked in that job for only four or five 
months because she had to leave when her husband received 
orders to go overseas.  The appellant also reported that she 
worked in a full-time position overseas for six or seven 
months until her husband was transferred back to the U.S., 
and that when he was stationed in Panama, she worked full-
time at a Recreation Center for one year.  She noted that her 
last employment had been with Maxwell Air Force Base, which 
terminated her in 1991 because of her skin disorder.

Private medical records dated from November 1997 to December 
1998 from L.T., M.D., show that the appellant was followed 
for multiple medical problems during this period, including 
chronic low back pain secondary to degenerative disc disease, 
multiple arthralgias, vitiligo, chronic obstructive pulmonary 
disease, and depression.

During her June 1999 videoconference hearing, the appellant 
submitted additional evidence, which was mostly duplicative 
of evidence previously associated with the claims folder.  
However, evidence not previously associated with the claims 
folder included a copy of a news article on compensation for 
hemophiliacs with AIDS, and a photocopy of a picture of her 
father in 1952 (which does not show skin abnormality) and 
later in 1982 (which shows the presence of skin abnormality, 
depigmentation).  Sworn testimony from the appellant, along 
with her mother and sister, reflects that the appellant was 
primarily embarrassed throughout her life by the depigmented 
areas of her skin, but that she was financially supported by 
her family until she turned 18 years old, at which time she 
married and traveled with her husband who entered the 
service.

The record reflects that, in February 2000, the appellant was 
awarded disability benefits from the Social Security 
Administration (SSA).  In the SSA decision, it was noted that 
the appellant had filed for disability benefits in July 1998 
alleging that she had been totally disabled since February 
1994.  It was also noted that she had last worked through 
Kelley Services with a printing company as a packer for five 
months, but that she had been fired because she stayed off of 
work for too many days due to back pain.  The appellant was 
noted to have a number of "severe" impairments, including 
hypothyroidism, degenerative disc disease of the back, 
vitiligo, bronchitis, chronic obstructive pulmonary disease, 
and major depressive disorder.  The appellant was found to be 
totally disabled since February 1994, which was noted to be 
the date of onset of her disability.


Analysis

A.  Preliminary matter - VCAA

At the outset of this decision, the Board wishes to make it 
clear that the Board is aware of the Court's instructions in 
Fletcher v. Derwinski, 1 Vet. App. 394, 397 (1991), to the 
effect that a remand by the Court is not "merely for the 
purposes of rewriting the opinion so that it will 
superficially comply with the 'reasons or bases' requirement 
of 38 U.S.C. § 7104(d)(1) (West 1991).  A remand is meant to 
entail a critical examination of the justification for the 
decision."  The Board's analysis herein has been undertaken 
with that obligation in mind.

As explained in detail above, the Court explained in its May 
2001 Memorandum Decision that the primary basis for remanding 
this case was a change in the law resulting from the 
enactment of the VCAA.  In accordance with the Court's 
instructions, the Board has considered the impact of this new 
legislation on the appellant's claim. 

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (2000) (codified as amended at 
38 U.S.C.A. § 5103 (West Supp. 2001)).  The Act also requires 
the Secretary to make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate a 
claim for benefits, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
VCAA § 3(a), 114 Stat. 2096, 2097-98 (codified at 38 U.S.C.A. 
§ 5103A (West Supp. 2001)).  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  See generally Holliday v. Principi, 
14 Vet. App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

In addition, VA has recently published new regulations, which 
were created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence and 
to assist claimants in obtaining evidence.  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.

By virtue of the statement of the case (SOC) and supplemental 
statement of the case (SSOC) issued during the pendency of 
this appeal, the Board believes that the RO properly advised 
the claimant of what the evidence must show in order to 
substantiate her claim.  In addition, the RO previously 
requested that she submit medical evidence pertaining to 
disability prior to age 18, and she was advised in the 
videoconference hearing in 1999 that information as to her 
disability level prior to age 18 was needed.  For this 
reason, the Board believes that VA has satisfied its duty 
under both the VCAA and the new regulations to inform the 
appellant of the information and evidence needed to 
substantiate her claim.  VCAA § 3(a), 114 Stat. 2096, 2096-97 
(codified as amended at 38 U.S.C.A. § 5103); 66 Fed. Reg. 
45,630 (Aug. 29, 2001).

Furthermore, the Board finds that there is ample evidence of 
record on which to decide the appellant's claim.  She has not 
alluded to any additional information or evidence that has 
not been obtained and which would be pertinent to the present 
claim.  Therefore, in light of the above, the Board finds 
that all facts that are relevant to her claim have been 
properly developed, and that no further action is required in 
order to comply with VA's duty to assist under both the VCAA 
and the new regulations.  VCAA § 3(a), 114 Stat. 2096, 2097-
98 (codified at 38 U.S.C.A. § 5103A (West Supp. 2001); 66 
Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).

Because the VCAA and the new regulations were enacted during 
the pendency of this appeal, the Board has considered the 
applicability of Bernard v. Brown, 4 Vet. App. 384, 393-394 
(1993).  In Bernard, the Court held that, before the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.  As discussed in detail 
above, the Board has reviewed the evidence of record and 
determined that all notification and development actions 
required by the new legislation and the implementing 
regulations appear to have been completed in full.  Thus, the 
Board believes that it may proceed with a decision on this 
issue, without prejudice to the appellant.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertaining to her claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(codified as amended at 38 U.S.C.A. §§ 5103 and 5103A (West 
Supp. 2001)); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (codified 
at 38 C.F.R. § 3.159).  The Board therefore finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the appellant.  The Court of Appeals for 
Veterans Claims has held that such remands are to be avoided.  
See Winters v. West, 12 Vet. App. 203 (1999) (en banc), 
vacated on other grounds sub nom. Winters v. Gober, 219 F.3d 
1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). ).  
In fact, the Court has stated, "The VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims."  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).  See also Wensch v. Principi, No. 99-2210, 
slip op. at 8 (U.S. Vet. App. Dec. 20, 2001), noting, "When 
there is extensive factual development in a case, reflected 
both in the record on appeal (ROA) and the BVA's decision, 
which indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply."

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); VCAA § 4, 114 Stat. 2096, 
2098-99 (2000) (codified as amended at 38 U.S.C.A. § 5107(b) 
(West Supp. 2001)); 38 C.F.R. § 3.102 (2001).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a claimant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.  


B.  Eligibility for DIC based on status as helpless child

The appellant is seeking entitlement to DIC benefits based on 
her father's service-connected death.  Such benefits are 
available only to certain survivors of deceased veterans.  38 
U.S.C.A. § 1310.  With certain exceptions, children of a 
veteran do not qualify as legally valid claimants for DIC 
benefits after they have attained the age of 18.  See 38 
U.S.C.A. § 101(4)(A)(i).

One of the principal exceptions to the 18 year age limit for 
an eligible "child" of a veteran, and the one which is 
directly at issue in the present appeal, pertains to an 
unmarried, legitimate child of a veteran, "who, before 
attaining the age of eighteen years, became permanently 
incapable of self-support" by reason of mental or physical 
defect.  38 U.S.C.A. § 101(4)(A)(ii); 38 C.F.R. § 3.356(a).  
This requires an initial determination as to the claimant's 
condition at the delimiting age.  If the claimant is shown to 
have been capable of self-support at 18, the Board need go no 
further.  Dobson v. Brown, 4 Vet. App. 443, 445 (1993).

Rating criteria applicable to disabled veterans are not 
controlling in this case.  38 C.F.R. § 3.356(a); see also 
Bledsoe v. Derwinski, 1 Vet. App. 32, 33-4 (1990). Principal 
factors for consideration are:

(1) The fact that a claimant is earning 
his or her own support is prima facie 
evidence that he or she is not incapable 
of self-support.  Incapacity for self-
support will not be considered to exist 
when the child by his own efforts is 
provided with sufficient income for his 
or her reasonable support.

(2) A child shown by proper evidence to 
have been permanently incapable of self-
support prior to the date of attaining 
the age of 18 years, may be so held at a 
later date even though there may have 
been a short intervening period or 
periods when his or her condition was 
such that he or she was employed, 
provided the cause of incapacity is the 
same as that upon which the original 
determination was made and there were no 
intervening diseases or injuries that 
could be considered as major factors.  
Employment which was only casual, 
intermittent, tryout, unsuccessful, or 
terminated after a short period by reason 
of disability, should not be considered 
as rebutting permanent incapability of 
self- support otherwise established.

(3) It should be borne in mind that 
employment of a child prior or subsequent 
to the delimiting age may or may not be a 
normal situation, depending on the 
educational progress of the child, the 
economic situation of the family, 
indulgent attitude of parents, and the 
like.  In these cases where the extent 
and nature of disability raises some 
doubt as to whether they would render the 
average person incapable of self-support, 
factors other than employment are for 
consideration.  In such cases there 
should be considered whether the daily 
activities of the child in the home and 
community are equivalent to the 
activities of employment of any nature 
within the physical or mental capacity of 
the child which would provide sufficient 
income for reasonable support.  Lack of 
employment of the child either prior to 
the delimiting age or thereafter should 
not be considered as a major factor in 
the determination to be made, unless it 
is shown that it was due to physical or 
mental defect and not to mere 
disinclination to work or indulgence of 
relative or friends.

(4) The capacity of a child for self-
support is not determinable upon 
employment afforded solely upon 
sympathetic or charitable considerations 
and which provided no actual or 
substantial rendition of services.

38 C.F.R. § 3.356.

In this case, appellant has repeatedly asserted that she 
became permanently incapable of self-support prior to age 18 
as a result of her skin disorder.  At the outset of this 
discussion, the Board notes that the appellant was born in 
September 1955.  Thus, she attained the age of 18 in 
September 1973.

Having reviewed the complete record, the Board concludes that 
the preponderance of the evidence is against finding that the 
appellant was permanently incapable of self-support prior to 
attaining the age of 18.  Although the appellant has 
repeatedly contended that she became permanently disabled 
prior to age 18 as a result of her skin disorder, she has 
submitted no medical or other evidence showing that such was 
the case.  To the contrary, the record reflects that she has 
submitted a substantial amount of evidence showing that she 
did not become permanently disabled prior to age 18.

In particular, the Board notes that, although the appellant 
has described being the subject of intense ridicule in high 
school as a result of her skin condition, she has also 
submitted pages from her high school yearbook, which show 
that she was involved in a number of activities in high 
school, such as the yearbook, chorus, and the pep club.  
Furthermore, the appellant has repeatedly stated that she 
married in 1974, and that she was able to maintain a number 
of full-time jobs throughout the 1970's and 1980's.  Although 
she reported that she was only able to stay at most of these 
jobs for a matter of months, she has explained that her brief 
tenure at these jobs was only because her husband's 
employment with the military forced them to move a great 
deal.  Moreover, the record reflects that she was able to 
obtain an Associate's degree in 1984, and that she 
subsequently expressed an interest in obtaining a Bachelor's 
degree in a letter received by the RO in 1985.  This evidence 
clearly refutes any claim of incapacity for self-support 
prior to age 18.

Although the appellant has submitted medical records showing 
that she received periodic treatment for her skin condition 
since 1983, there is nothing in these records to demonstrate 
that her skin disorder has ever rendered her incapable of 
supporting herself.  In fact, these records strongly suggest 
that such is not the case, as they contain no evidence that 
her skin disability was ever manifested by systemic or 
nervous problems.  Similarly, the Board notes that the SSA 
decision recently submitted by the appellant also suggests 
that she did not became permanently incapable of self-support 
prior to age 18.  In this regard, the Board notes that she 
was found by SSA to be disabled only from February 1994, and 
that the determination that she was totally disabled was 
based primarily on a back injury that caused her to be fired 
from a job on that date.  Although the Board recognizes that 
her skin disorder was mentioned in that decision, other 
disabilities, including bronchitis, chronic obstructive 
pulmonary disease, hypothyroidism and major depressive 
disorder along with her back disability, were reported as a 
basis for her total disability.  With the exception of her 
skin disorder, she was not shown to have had any disability 
associated with these conditions prior to and at the 
attainment of age 18. 

The Board wishes to note that it does not dispute the 
contentions of the appellant and her family members that she 
has experienced socialization difficulties throughout her 
life due to her skin disorder.  However, in order to 
establish entitlement to benefits as a helpless child of a 
veteran, it is not sufficient to show that an individual 
incurred a disability prior to age 18, or even that she 
suffered difficulties due to disability.  Instead, it must be 
shown that the individual became permanently incapable of 
self-support prior to age 18 by reason of disability.  As 
discussed in detail above, such a showing has clearly not 
been made in this case.

In summary, the Board concludes that the preponderance of the 
evidence is against finding that the appellant became 
permanently incapable of self-support prior to attaining the 
age of 18.  The benefit sought on appeal is accordingly 
denied.


ORDER

Having found that the appellant was not permanently incapable 
of self-support prior to attaining the age of 18 years, the 
claim of entitlement to DIC benefits is denied.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

